Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Kreindler, J.), rendered March 5, 1990, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in admitting into evidence testimony of the victim’s widow regarding their family and employment circumstances since it was elicited for the purpose of seeking the jurors’ admiration for the victim and sympathy for his family. The defendant’s objection to the receipt of that evidence did not preserve his claim for appellate review, since the objection did not specifically question its admissibility upon that ground (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Martinez, 171 AD2d 760). We decline to exercise our interest of justice jurisdiction to review the claim.
Finally, the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Fiber and Miller, JJ., concur.